Judgment, Supreme Court, New York County (Allen Alpert, J., at hearing; Frederic Berman, J., at plea and sentence), rendered August 2, 1995, convicting defendant, upon his plea of guilty, of auto stripping in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The of*374ficers had a reasonable basis for frisking defendant because they reasonably suspected defendant of committing a crime involving potentially dangerous instruments (People v Moore, 32 NY2d 67, 72, cert denied 414 US 1011; People v Mack, 26 NY2d 311, 317, cert denied 400 US 960). The officers saw defendant in an area known for its high incidence of automobile break-ins, first crouching near a car with a shiny metal object in his hand and then kneeling inside the car looking throughout, after which defendant, after being asked whether the car was his, responded "not really”. Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.